Citation Nr: 1309365	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-46 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from August 1987 to December 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Montgomery, Alabama.

In March 2010, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  See 38 C.F.R. § 20.700(e) (2012).  A transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In August 2010, the Board also granted an increased 10 percent rating for service-connected headaches, but denied any higher rating.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2012).  The Board also remanded the issue of service connection for sleep apnea.  Subsequently, in a May 2012 rating decision, the RO granted service connection for sleep apnea, thus resolving the appeal as to that issue.  

The Board notes that the RO previously denied a claim for service connection for "right lower quadrant pain" in a January 2000 rating decision.  The Board finds that, as the current GERD and hiatal hernia had not been diagnosed at that time, this appeal does not involve an application to reopen that claim.  The United States Court of Appeals for the Federal Circuit held in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Accordingly, the appeal here is on the merits.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted several theories of etiology for his claimed GERD and hiatal hernia.  He has asserted that each is directly related to abdominal pain reported and treated in service.  He has also asserted that they are objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Finally, he has asserted that each is proximately due to or a result of his sleep apnea.  

As noted above, the Veteran was granted service connection for sleep apnea in May 2012, during the course of this appeal, and subsequent to the Board's August 2010 remand.  The RO acknowledged the secondary service connection claim and obtained a medical opinion in August 2012.  The August 2012 VA opinion is that it is less likely than not that the Veteran's GERD is proximately due to either obstructive sleep apnea or migraine headaches.  The rationale was that there is no commonly accepted association between GERD and sleep apnea and migraine headaches.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Here, the examiner's opinion does not address whether the Veteran's sleep apnea may have worsened his GERD beyond the natural progress of the disease.  Also significant is the fact that the clinician did not address an article submitted by the Veteran on the relationship between obstructive sleep apnea and GERD.  This article, which is copyrighted 2002 by American College of Chest Physicians appears to be significant to the issue addressed in the May 2012 VA opinion, particularly in light of the stated rationale that there is no commonly accepted association between GERD and sleep apnea or migraine headaches.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern whether the Veteran's service-connected sleep apnea aggravated his GERD, and whether the opinion on secondary causation provided in May 2012 might be impacted by the article submitted by the Veteran.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the VA clinician who provided the May 2012 opinion on secondary service connection.  If the clinician is not available, obtain an opinion from another clinician.  If the clinician determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the clinician.  

The clinician is asked to review the article submitted by the Veteran from the American Collage of Chest Physicians addressing the relationship between obstructive sleep apnea and GERD.  

The clinician is asked to provide an opinion based on this information regarding whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's GERD is proximately due to or a result of his service-connected sleep apnea.  

The clinician should also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that GERD was worsened beyond the natural progress of the disease by the service-connected sleep apnea.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



